Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  
	Claims 16 and 18-19 are allowable over the prior art of record because the prior art does not teach or suggest a process for electrochemical application of a surface coating to a body, said surface coating being a chromium coating, the process comprising the steps of applying, providing, oxidizing and electrochemically applying as presently claimed.
	The prior art does not contain any language that teaches or suggests the above. Kajimaya et al. do not teach the steps of oxidizing said layer of said polyhydroxy compound by said chromic acid containing solution and electrochemically applying said surface coating being said chromium coating using said chromic acid containing solution as said electrolyte solution.
Therefore, a person skilled in the art would not have been motivated to adopt the above conditions, and a prima facie case of obviousness cannot be established.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDNA WONG whose telephone number is (571) 272-1349.  The examiner can normally be reached on Monday-Friday, 7:00 AM- 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing 

using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EDNA WONG/Primary Examiner, Art Unit 1795                                                                                                                                                                                                        May 12, 2021